137 A.2d 531 (1958)
F. GILBANE, Inc.
v.
Donat J. NOEL.
Ex. No. 9838.
Supreme Court of Rhode Island.
January 14, 1958.
Hogan & Hogan, Edward T. Hogan, Providence, for plaintiff.
Flynn & Leighton, Robert T. Flynn, Providence, for defendant.
PER CURIAM.
This is an action of assumpsit which was tried before a justice of the superior court sitting without a jury and resulted in a decision for the plaintiff. The case is here on the defendant's bill of exceptions.
On the day to which the case was assigned for hearing in this court defendant's counsel of record filed a motion requesting leave to withdraw as counsel. The plaintiff's counsel had filed a brief on the questions raised by the bill of exceptions and insisted upon its right, under rule 15 of the Rules of the Supreme Court, to have the case heard on that day. We accordingly denied the motion of defendant's counsel to withdraw and proceeded with the hearing. *532 The plaintiff's counsel made an oral argument and thereafter defendant's counsel expressly waived oral argument in support of any of his exceptions.
Since such exceptions were neither briefed nor argued they are deemed to be waived, and the case is remitted to the superior court for entry of judgment on the decision.